

Exhibit 10.26
COMPENSATION OF NON-EMPLOYEE DIRECTORS
Cash Compensation
Each Nanometrics non-employee director receives an annual retainer for services
as a non-employee director of $50,000. In addition, each Nanometrics
non-employee director receives the following additional annual retainers for the
following services rendered:
For service as Chairman of the Board: $30,000
For service as Audit Committee Chairman: $20,000
For service as Compensation Committee Chairman: $20,000
For service as Nominating and Governance Committee Chairman: $10,000
For service as Audit Committee member (other than the Chairman): $10,000
For service as Compensation Committee member (other than the Chairman): $10,000
For service as Nominating and Governance
Committee member (other than the Chairman): $7,500
All retainer fees are paid annually, as of the date of our annual stockholders
meeting and in advance of the provision of services to which the retainer
relates.
Equity Compensation
Each non-employee director also receives annually equity incentives, issued in
restricted stock units, valued at $100,000. We calculated the value of such
equity incentives using the closing market price of our stock on the NASDAQ
Stock Market as of the date of our annual stockholders meeting. These awards
vest on the earlier of the first anniversary date of the grant or the date of
the next annual meeting of stockholders.
Any new non-employee director will receive equity incentives valued at $100,000
issued in restricted stock units and pro rated to reflect the amount of time
served before the next annual meeting of stockholders.
If a director ceases to serve as a member of Nanometrics’ Board, a portion of
the fees shall be refunded and equity awards shall be forfeited on a pro-rated
basis.
Non-employee directors are eligible to participate in Nanometrics self-funded
Executive Reimbursement Plan, which is intended to supplement our basic health
plan by reimbursing expenses that are not covered by our health plan. All such
reimbursements are considered taxable income to our non-employee directors.



